Citation Nr: 1234477	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  09-18 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 60 percent for coronary artery disease.

2.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II.

3.  Entitlement to a disability rating in excess of 40 percent for status-post laminectomies due to low back injury.

4.  Entitlement to a disability rating in excess of 40 percent for right foot drop.

5.  Entitlement to a compensable disability rating for residuals of right ankle sprain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to March 1968.

This matter arises before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In such rating decision, the RO, in pertinent part, increased the rating from 20 to 40 percent for right foot drop, effective September 7, 2004; granted service connection for coronary artery disease, assigning a 30 percent rating effective December 17, 2002; continued a noncompensable rating for residuals of right ankle sprain; continued a 20 percent rating for diabetes mellitus, type II; and continued a 40 percent rating for status post laminectomies due to low back injury.

In a December 2010 rating decision, the RO increased the rating for coronary artery disease from 30 to 60 percent, in pertinent part, effective September 7, 2004.  Because such grant does not represent a complete grant of the benefits sought, the increased rating claim is still in appellate status.

In April 2012, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.

The Board notes that although the Veteran indicated on his May 2009 substantive appeal that he wished to appeal only two issues, the RO adjudicated all five issues that the Veteran disagreed with in his June 2006 notice of disagreement.  The five issues were certified to the Board in April 2012 and the Veteran testified as to all five issues during his April 2012 personal hearing.  

The Board notes further that, in the May 2006 rating decision, the RO awarded the Veteran special monthly compensation benefits based on the loss of use of a creative organ, effective July 14, 2003, as well as total rating benefits based on unemployability due to service-connected disabilities (TDIU), effective August 8, 2004.  The Board notes that the United States Court of Appeals for Veterans Claims has held that a claim for a TDIU is generally a rating theory and "not a separate claim for benefits."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board also notes that bifurcation of a claim is generally a matter within VA discretion.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (holding that it is permissible for the Secretary to bifurcate a request for benefits on the basis of direct service connection from the request on the basis of presumptive service connection); see also Rice, 22 Vet. App. at 455, n. 7.  

In this case however, because the TDIU benefits were awarded from the date of this claim, there are no remaining issues to be resolved as to a bifurcated TDIU issue and it need not be addressed as a separate matter for appellate review.  But see Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks increased ratings for his service-connected coronary artery disease, diabetes mellitus, lumbar spine disability, right foot drop, and right ankle disability.  A review of the record reflects that additional development is necessary prior to analyzing the claims on the merits.

During his April 2012 personal hearing, the Veteran indicated that he has recently received treatment for his claimed disabilities at the Jesse Brown VA Medical Center (VAMC) in Chicago.  In this regard, he stated that:  as recent as one month prior, he had received an infusion for his low back disability; he reported being in the VA Pain Clinic program for over a year; he recently underwent an echocardiogram and had been hospitalized a number of times in the past year for his heart condition; he received neurologic testing in 2011 on his right lower extremity which revealed significantly worse nerve damage; and he indicated that his sugar levels are monitored regularly at the VA and that he was told by a physician to regulate his activities on account of his diabetes.

Initially, the Board notes that although the Veteran underwent VA examinations in 2011, his VA medical records have not been added to the claims file since July 2009.  As the Veteran's VA records are constructively of record and may be pertinent to his claim, they must be secured and associated with the claims file on remand.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 
 
Additionally, the Board notes that the Veteran essentially testified that his claimed service-connected disabilities have worsened since last evaluated.  In this regard, in addition to claiming recent treatment for his heart condition, lumbar spine disability, right foot drop, and diabetes, he also reported instability and additional limitation of motion in his right ankle.  As such, the Board finds that VA is required to afford him contemporaneous VA examinations to assess the current nature, extent and severity of his coronary artery disease, diabetes mellitus, lumbar spine disability, right foot drop, and right ankle disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim. 

Accordingly, the case is REMANDED for the following action:

1.  Inquire whether the Veteran is receiving benefits from the Social Security Administration (SSA).  If so, obtain from the SSA the records pertinent to the Veteran's claim for SSA disability benefits and any pertinent, outstanding medical records concerning the pending claims.  All efforts to obtain the records should be fully documented, a negative response should be requested if no records are available. 

2.  Obtain all relevant VA treatment records dated since July 2009 from the Jesse Brown VAMC, to include any hospitalization records, echocardiogram reports, and EMG/NCV studies.  All attempts to locate these records must be documented in the claims file. 

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected coronary artery disease.  The claims file and any newly obtained treatment records must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated studies should be conducted.

The examiner is asked to:  a). indicate all symptomatology related to the Veteran's coronary artery disease; b). report his workload in terms of METs; and c). indicate whether his coronary artery disease results in chronic congestive heart failure, or; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

A complete rationale should be given for all opinions and conclusions expressed.

4.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected diabetes mellitus.  The claims file and any newly obtained treatment records must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated studies should be conducted.

The examiner must report all manifestations of the Veteran's diabetes mellitus, including whether he requires insulin (including the manner administered and frequency), a restricted diet, and regulation of activities; whether he has episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations and the frequency of those hospitalizations on an annualized basis if required; whether he visits a diabetic care provider and if so, the frequency; and whether he has progressive loss of weight and strength.  

A complete rationale should be given for all opinions and conclusions expressed.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment stemming from his service-connected lumbar spine disability; right foot drop; and residuals of right ankle sprain.  The claims file and any newly obtained treatment records must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated studies should be conducted.  The examiner should:  

a).  identify all lumbar spine orthopedic and neurologic pathology found to be present; 

b). conduct all indicated tests and studies, to include range of lumbar spine motion studies expressed in degrees and in relation to normal range of motion, and describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's lumbar spine; 

c).  state, if possible, whether the Veteran's lumbar spine disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes; 

d).  discuss the nature and severity of the Veteran's service-connected right foot drop, specifically indicating whether the right foot drop is consistent with moderately severe incomplete paralysis; severe incomplete paralysis with marked muscular atrophy; or complete paralysis of the sciatic nerve.  (When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.

e).  discuss the nature and severity of the Veteran's service-connected residuals of right ankle sprain.  The examiner is asked to describe (1) the range of motion in degrees of dorsiflexion and plantar flexion; (2) any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion), as well as weakness, excess fatigability, incoordination, swelling, atrophy, and with flare-ups or on repetitive use; any additional functional loss should be expressed in terms of additional limitation of dorsiflexion or plantar flexion; (3) whether the limitation of motion of the right ankle is moderate or marked; (4) whether there is ankylosis of the right ankle and to what degree e.g., in plantar flexion less than 30 degrees. 

6.  Thereafter, readjudicate the appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 









							(CONTINUED ON NEXT PAGE)

of Appeals for Veterans Claims for additional development or other appropriate 	
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


